Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered.
 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 9-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20140289214 by Wong et. al. (hereafter Wong) further in view of US Patent Application Publication 20140310255 by Cardell et. al. (hereafter Cardell).

Claim 1 :
Wong discloses “A method for pushing information, the method comprising: 
sending, in response to receiving first search query sent by a terminal, a search result page comprising at least one image matching the first search query to the terminal, for a user to select a target image to-be-browsed from the at least one image, the target image being linked to a detail page having a search function comprising the target image;” [fig. 4a-b. sending, in response to receiving first search query sent (0038, search query )by a terminal (fig. 2, 206), a search result page (fig. 4a) comprising at least one image matching the first search query to the terminal (0038, results based at least in part upon that query in a search page 400.  As shown in the example the search page 400 may include various components; for example, on the right hand side appear advertisements which may have been selected for presentation to the consumer based upon the search query entered), for a user to select a target image to-be-browsed from the at least one image (0039, consumer select the third search result in order to receive more information about, and/or purchase the notebook computer), the target image (0041, acme 125x notebook computer/ fig. 4a 402 Acme 125x advertisement)being linked to a detail page (0040, landing page 406 for the third search result/ 0040, landing page may also be a landing page in other circumstances as well…For instance, landing page may be a landing page for …other advertisements ) having a search function(fig. 4b, 406; 0043, additional contents section 412 includes information from search results relevant to the query the consumer entered) comprising the target image (0041, acme 125x notebook computer/ fig. 4a 402 Acme 125x advertisement)]
“acquiring, in response to receiving a request for browsing the target image sent by the terminal, the detail page to which the target image linked;” [“acquiring, in response to receiving a request for browsing the target image sent by the terminal(0039, consumer select the third 
“generating recommendation information based on the target image and the first search query, and adding the recommendation information to the detail page; and” [generating recommendation information (fig. 4b, 410, 412, 408)based on the target image (0041, details regarding an acme 125X notbook computer)and the first search query (0043, search results relevant to the query), and adding the recommendation information to the detail page (fig. 4B)]
“pushing the detail page having the added recommendation information to the terminal.” [pushing the detail page (fig. 4B.) having the added recommendation information (fig. 4b, 410, 412, 408)to the terminal (fig. 2, 206)]
Wong does not explicitly disclose “wherein the search function of the detailed page allows the user to input a second search query on the detail page for search;”

On the other hand, Cardell discloses “wherein the search function of the detailed page allows the user to input a second search query on the detail page for search;”[ sending, in response to receiving first search query (fig. 1 130, query) sent by a terminal (fig. 1 130; fig. 1 106), a search result page (fig. 1 134) comprising at least one image matching (fig. 1 138, sr11-sr24; fig. 1 136, qst1-qst3) the first search query (fig. 1 130 query) to the terminal (fig. 1 106), 

Both Wong and Cardell provide for further search results on a details page and selection of them.  Wong disclosed at fig. 4b, a search that is run on a details page for the same query.  Cardell provides for a details page that allows for further user input for a query.    It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the application to have applied Cardell’s disclosure above because it would allow for a user to review a number of search results for a query suggestion in the context of other search results for the query to decide which set of search results best satisfies the user’s informational needs [Cardell, 0007].

Claim 2 :
The combination of Wong and Cardell discloses “The method according to claim 1, wherein the generating recommendation information based on the target image and the first search query comprises:”[ wherein the generating recommendation information (fig. 4b, 410, 412, 408)based on the target image(0041, details regarding an acme 125X notbook computer) and the first search query (0043, search results relevant to the query)comprises] 
“recognizing contents of the target image to obtain at least one text and a confidence coefficient of each of the at least one text; and” [recognizing contents of the target image to obtain at least one text (0054, identifying keywords from the referral information may include identifying a search query that has been submitted by a user or is otherwise associated with content viewed by user) and a confidence coefficient of each of the at least one text (0054, a specifying parameters for the search query)]
“determining, from the at least one text, the text different from the first search query and having the confidence coefficient greater than a predetermined first confidence coefficient threshold as the recommendation information.” [determining, from the at least one text, the text different from the first search query(0054, identifying keywords from the referral information may include identifying a search query that has been submitted by a user or is otherwise associated with content viewed by user) and having the confidence coefficient greater than a predetermined first confidence coefficient threshold as the recommendation information(0054, a specifying parameters for the search query; 0054, a parameter for the search query may specify that the results for the search query should be from the particular category or from a related category)]

Claims 9-10:
Claims 9-10 recite similar limitations as that of claims 1-2 except that it is directed to an apparatus.  Limitations of claims 9-10 are rejected under similar rationale as that of claims 1-2.  Wong further discloses processor and memory in at least 0064.
Claim 17:
Claim 17 recites similar limitations as that of claim 1 except that it is directed to a non-transitory computer-readable storage medium.  Limitations of claim 17 are rejected under similar rationale as that of claim 1.  Wong further discloses a non-transitory computer-readable storage medium in at least 0064.


Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-2, 9-10, and 17 have been considered but are moot because of the new grounds of rejection.
A.  Wong does not disclose “sending, in response to receiving the first search query sent by a terminal, a search result page comprising at least one image matching the first search query to the terminal, for a user to select a target image to be browsed from the at least one image,”.  That this is because no images are included in the search result of Wong.  That a link cannot be read as text images even though they are shown to the user as text form.


Regarding, no images are included in the search result of Wong, this is disagreed, the search result while displayed in text format as a link, it is a text image displayed by a computer.   
See, “IEEE 100: The Authoritative Dictionary of IEEE Standards Terms, Seventh Edition” for definition of 
text – (1) in word processing, information that is intended for presentation for human comprehension in two-dimensional form.  Text may consist of symbols, phrases, sentences in natural or artificial language, pictures, diagrams, and tables. 
(2) (computer graphics) A display element that consists of a character string.

In other words, the link that is presented in text utilized in a display by a computer is an image.
As further noted in prior action, Wong further discloses an image relevant to the query is presented as a search result as seen in fig. 4A 402, where Acme 125X by Acme computer supply is presented based on the search query (0038) and then landing page in fig 4b is further presented based off the advertisement selected (0040).  In other words, Wong further discloses rather than selecting the search result, another interface element may be selected such as the image for the advertismenet in 402, and the landing page 406 would be provided, see 0040.  
In sum, Wong discloses selecting text image (third search result) and an image (advertisement) as noted above.  Wong further provides for a search function in 406 in at least 412.
With regard to the limitation, Wong discloses “sending, in response to receiving first search query sent by a terminal, a search result page comprising at least one image matching the 

B. Regarding, Wong does not disclose “the search function of the detailed page allows the user to input a second search query on the detail page for search”.

This is moot.


Allowable Subject Matter
s 3-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 20070276857 provides for presenting a search condition, based on recommendation levels, that is likely to be used simultaneously with a search condition that has already been set.  Recommendation levels calculated based on the frequency with which the recommended search condition is used simultaneously, the history of simultaneous setting, the estimated number of search results, and so on.  
Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PHAM/            Primary Examiner, Art Unit 2167